DETAILED ACTION

This office action is in response to the Applicants response filed 5/16/2022. Claims 21-32, 34-40 are examined and are pending. Claim 33 has been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 5/16/2022 have been fully considered but they are not persuasive. 
 	Applicant argues that the prior art of record fails to disclose or teach “one or more first containers hosting at least one application, the application comprising at least one enterprise function” or “one or more second containers hosting at least one microservice configured to activate the at least one enterprise function” as recited in claim 21. (See Remarks, pages 8-9)

 	In response to the Applicants arguments, Examiner respectfully disagrees with the Applicants arguments.
 	Applicants specification defines a container as “A container may comprise a runtime environment including an application and/or a managed service (as explained below) along with dependencies, libraries, binaries, configuration files, or the like required by the application and/or managed service.” (see para.[0057])
 	Based on this citation from the specification, the cited prior reference, Wagenknecht discloses banking website that offers a variety of services such as mobile deposits, wire transfers and bill payment services. (see para. [0030]) This is due to the fact that “containers” that include managed services are equivalent to the cited portion of Wagenknecht reference which cite website that includes a variety of services.
Wagenknecht discloses a banking website with the function of logging into user accounts that is equivalent to the “Application with at least one enterprise  function”. 
 	Further, Wagenknecht discloses a variety of services such as mobile deposit, wire transfers etc. which are equivalent to recited “containers hosting at least one microservice configured to activate the at least one enterprise function”. 
 	Therefore, contrary to the Applicants arguments, Wagenknecht in view of Caldato in further view of Aydelott discloses the limitation of the claim.

 	Applicant argues that cited prior art does not disclose processor platform layer with one or more extensions, the platform layer comprising a plurality of construct sets; is configured to scale at least one container of the one or more second containers (See Remarks, 9-10)
 	In response to the above Applicants arguments, Examiner respectfully disagrees with the Applicants arguments. 
 	Caldato discloses that  the following

“[0052] FIG. 1 illustrates a software structure and logical arrangement of development and runtime environments for services in a container platform, according to some embodiments. The environments may include an IDE 102 that may be used to develop services and microservices to be deployed on a container platform. An IDE is a software suite that consolidates and provides all of the basic tools that service developers can use to write and test new services. The IDE 102 may include a source code editor 106 with a graphical user interface (GUI), code completion functions, and navigate/browse interfaces that allow a developer to write, navigate, integrate, and visualize the source-code-writing process. The IDE 102 may also include a debugger 110 that includes variable interfaces, immediate variable interfaces, expression evaluation interfaces, memory content interfaces, breakpoint visualization and functionality, and other debugging functions. The IDE 102 may also include a compiler and/or interpreter 108 for compiling and running compiled machine code or interpreted byte code. The compiler/interpreter 108 can include build tools that allow developers to use/generate makefiles another build automation constructs. Some embodiments of the IDE 102 may include code libraries 112 that include common code functions, objects, interfaces, and/or other structures that can be linked into a service under development and reused across multiple developments.”.
 	This citation shows that IDE includes compiler/interpreter that can include automaton constructs which is similar to the platform that includes a plurality of constructs.
 	Further , Aydelott discloses the following 
[0032] Continuing with FIG. 3, the deployment is shown to contain a machine learning rule trainer module 304. In some implementations, the machine learning rule trainer module 304 is configured to automatically manage workloads across different cloud server services 106. In some implementations, the machine learning rule trainer module 304 comprises rules and parameters. The rules and parameters may be associated with scaling instances up or down, switching a container to a different cloud  server service 106, distributing workload to a plurality of containers in a single cloud server service 106, or distributing workload across a plurality of containers in a plurality of cloud server services 106. In some implementations, the machine learning rule trainer module 304 accesses historical data related to past cost and performance associated with customer images. In some implementations, the machine learning rule trainer module 304 stores and applies weights to some or all parameters which may be adjusted based on historical data and received requests, needs, and/or goals.

 	This citation disclose the rules and parameters may be associated with scaling instances, such as containers, either scaled up or down in the cloud server services which is equivalent to the limitations of the claim wherein scaling the containers .
 	Therefore, contrary to the Applicants arguments, Wagenknecht in view of Caldato in further view of Aydelott.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-32 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Wagenknecht et al. (U.S. 2018/0278705 A1, hereinafter “Wagenknecht”).
In view of Caldato et al. (U.S. 2019/0102157 A1, hereinafter “Caldato”) in view of Aydelott et al. (U.S. 2018/0095778 A1, hereinafter “Aydelott”).

 	As to claims 21 and 40, Wagenknecht discloses a system for deploying an enterprise system in a cloud environment, comprising at least one processor configured to provide: 
 	one or more first containers hosting at least one application (para. [0030]; “banking website”) with at least one enterprise function (para. [0030]; discloses logging into an account on banking website on a smartphone and desktop computer);
 	 one or more second containers hosting at least one microservice (para. [0030]; discloses “variety of services to the user such as mobile deposits, wire transfers, and bill payment services”) configured to activate the at least one enterprise function (para. [0030]); 
 	 at least one application programming interface (API) between the at least one microservice and at least one client (para. [0030]; discloses “The banking website may provide a reactive API gateway that allows the user to access any of these online services. If the user, for example, initiates a wire transfer on the desktop computer, the reactive API gateway may route the wire transfer request (e.g., an API call) to the appropriate backend service that handles wire transfer operations.” ); and 
 	at least one gateway configured to manage access to the at least one API (para. [0030]; discloses “The banking website may provide a reactive API gateway that allows the user to access any of these online services.”).  
 	However Wagenknecht does not explicitly disclose and a platform layer with one or more extensions, the platform layer comprising a plurality of construct sets and wherein the at least one processor is configured to scale at least one container of the one or more second containers.
 	In an analogous art, Caldato does disclose a platform layer with one or more extensions, the platform layer comprising a plurality of construct sets (para. [0052]; discloses The compiler/interpreter 108 can include build tools that allow developers to use/generate makefiles another build automation constructs. Some embodiments of the IDE 102 may include code libraries 112 that include common code functions, objects, interfaces, and/or other structures that can be linked into a service under development and reused across multiple developments.” This citation shows that compiler/interpreter can include automaton constructs which is similar to the platform that includes constructs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagenknecht by incorporating a compiler that includes constructs as taught by Caldato in order to allow different constructs to be reused across multiple development.
 	In an analogous art, Aydelott discloses the system wherein the at least one processor is configured to scale at least one container of the one or more second containers (para. [0032]; discloses rules and parameters may be associated with scaling instances,such as containers, up or down in the cloud server services) .
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wagenknecht-Caldato by scaling instance based on parameters in the network as taught by Aydelott in order to allow seamless changing between providers based on changing goals as well of distribution of workload (Aydelott, Abstract).

 	As to claim 22, Wagenknecht-Caldato- Aydelott discloses the system of claim 21, wherein the at least one processor is configured to scale the at least one container of the one or more second containers based on a measured performance indicator (Aydelott, para.[0032]; discloses The rules and parameters may be associated with scaling instances up or down, switching a container to a different cloud server service 106, distributing workload to a plurality of containers in a single cloud server service 106, or distributing workload across a plurality of containers in a plurality of cloud server services 106. In some implementations, the machine learning rule trainer module 304 accesses historical data related to past cost and performance associated with customer images. In some implementations, the machine learning rule trainer module 304 stores and applies weights to some or all parameters which may be adjusted based on historical data and received requests, needs, and/or goals.”) .  

 	As to claim 23, Wagenknecht-Caldato- Aydelott discloses the system of claim 21, wherein at least one scaled container comprises at least one duplicated container (Aydelott, para. [0046]; discloses “ a duplicate or similar version of a customer container associated with the request is already present on a deployment on a cloud server service 106 and the received request is forwarded on to the cloud server service 106.”).  

 	As to claim 24, Wagenknecht-Caldato- Aydelott discloses the system of claim 23, wherein the at least one duplicated container includes a corresponding duplicate application (Aydelott, para. [0046] and Abstract discloses that an application can be contained in the container).  

 	As to claim 25, Wagenknecht-Caldato- Aydelott discloses the system of claim 23, wherein the at least one duplicated container includes a corresponding duplicate microservice (Aydelott, para. [0046] and Abstract discloses “each application or service is run in a container within an instance running on the respective cloud server service.”).  

 	As to claim 26, Wagenknecht-Caldato- Aydelott discloses the system of claim 21, wherein the at least one client comprises a secondary enterprise system (Caldato, para. [0169]; discloses “Cloud infrastructure system 3202 may provide the cloud services via different deployment models. For example, services may be provided under a public cloud model in which cloud infrastructure system 3202 is owned by an organization selling cloud services (e.g., owned by Oracle) and the services are made available to the general public or different industry enterprises.”).  

 	As to claim 27, Wagenknecht-Caldato- Aydelott discloses the system of claim 26, wherein the client is configured to send an input to the microservice to activate one or more of the at least one enterprise functions (Caldato, para. [0176]; discloses “cloud infrastructure system 3230 may enable a first set of users in a first time zone to utilize resources of the cloud infrastructure system for a specified number of hours and then enable the re-allocation of the same resources to another set of users located in a different time zone, thereby maximizing the utilization of resources”).  

 	As to claim 28, Wagenknecht-Caldato- Aydelott discloses the system of claim 27, wherein the secondary enterprise system comprises an input device and the client is configured to send the input to the microservice in response to user input from the input device (Caldato, para. [0180]; discloses “a customer using a client device, such as client device 3204, 3206 or 3208, may interact with cloud infrastructure system 3202 by requesting one or more services provided by cloud infrastructure system 3202 and placing an order for a subscription for one or more services offered by cloud infrastructure system 3202”).  

 	As to claim 29, Wagenknecht-Caldato- Aydelott discloses the system of claim 26, wherein the at least one client comprises credential-based authentication (para. [0038]; discloses “a website may have a first service on service subsystem 1 (104a) that authenticates users and logs users into personal accounts on the website. “).  

 	As to claim 30, Wagenknecht-Caldato- Aydelott discloses the system of claim 21, wherein each container of the one or more first containers hosts only one application (Aydelott, para. [0046] and Abstract discloses that an application can be contained in the container).  .  

 	As to claim 31, Wagenknecht-Caldato- Aydelott discloses the system of claim 21, wherein each container of the one or more second containers hosts only one microservice (Aydelott, para. [0046] and Abstract discloses “each application or service is run in a container within an instance running on the respective cloud server service.”).    

As to claim 32, Wagenknecht-Caldato- Aydelott discloses the system of claim 21, wherein the enterprise system comprises a banking core (Wagenkrecht, para.[0030]; discloses system referring to a banking website).  

Allowable Subject Matter

Claims 34, 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 36-39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 	None of the prior art of record discloses, alone or in combination, the method wherein one or more first containers hosting at least one application, the application comprising at least one enterprise function and a platform layer with one or more extensions, the platform layer comprising a plurality of construct sets; one or more second containers hosting at least one microservice configured to activate the at least one enterprise function; -5-Continuation of U.S. Application No. 16/251,195 Attorney Docket No. 11360.0632-02000 at least one application programming interface (API) between the at least one microservice and at least one client; and at least one gateway configured to manage access to the at least one API, wherein: the at least one application provides at least one peripheral processing function; the at least one microservice is configured to process input from and output to at least one peripheral system and in communication with the at least one application; and the at least one processor is further configured to scale at least one container of the one or more second containers and provide at least one communication channel with the at least one peripheral system, the at least one communication channel configured to receive input from the at least one peripheral system and to transmit output from the at least one microservice to the at least one peripheral system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOE CHACKO/Primary Examiner, Art Unit 2456